Citation Nr: 1823042	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  99-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for a disc bulge at L4-5 and L5-S1, with mechanical low back pain (lumbar spine disability).

2.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to reentrance into a vocational rehabilitation services program under Chapter 31, Title 38, of the United States Code, after a determination of rehabilitation will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to July 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 1998, November 2007, and January 2011 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in January 2003.  A transcript of that hearing has been associated with the claims file.

In a May 2003 Board decision, the Board denied the Veteran's appeal for entitlement to an initial evaluation in excess of 20 percent for the lumbar spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the VA General Counsel's and Veteran's Joint Motion for Remand.  The Board denied the claim for an initial rating in excess of 20 percent for a lumbar spine disability and the Veteran's appeal for a TDIU in December 2008.  This decision was vacated by the Court and returned to the Board.  The Board remanded the Veteran's claims in February 2010, November 2012, and August 2014.


FINDINGS OF FACT

1.  The Veteran's low back disability manifested in severe limitation of function.  

2.  From July 29, 1998, through June 14, 2011, the Veteran's radiculopathy of the left lower extremity manifested in no more than mild, incomplete paralysis.

3.  On and after June 15, 2011, the Veteran's radiculopathy of the left lower extremity manifested in no more than moderate, incomplete paralysis.

4.  From May 15, 2010, through June 14, 2011, the Veteran's radiculopathy of the right lower extremity manifested in no more than mild, incomplete paralysis.

5.  On and after June 15, 2011, the Veteran's radiculopathy of the right lower extremity manifested in no more than moderate, incomplete paralysis.

6.  On and after August 29, 2006, the Veteran's service-connected disabilities of the low back, the left lower extremity, and the right lower extremity are shown to prevent him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  From July 29, 1998, through May 14, 2010, the criteria for the assignment of a separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2017).

3.  From May 15, 2010, through June 14, 2011, the criteria for the assignment of a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2017).

4.  From May 15, 2010, through June 14, 2011, the criteria for the assignment of a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2017).

5.  On and after June 15, 2011, the criteria for the assignment of a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2017).

6.  On and after June 15, 2011, the criteria for the assignment of a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2017).

7.  On and after August 29, 2006, the criteria for entitlement to a TDIU based on service-connected PTSD have been met.  38 U.S.C. §§ 1155, 1507, 5110, 7105 (2012); 38 C.F.R. § 3.400, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012);
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

VA examinations have been conducted, and all claims on appeal have been addressed.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

I.  Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, it was possible for a veteran to be assigned separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

A.  Low Back

The Veteran has claimed entitlement to a higher initial rating for a low back disability, specifically identified as disc bulge at L4/5 and L5/S1 with mechanical low back pain.  This disability has been assigned a 20 percent rating from July 29, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5293 (prior to September 23, 2002).  The diagnostic code was eventually changed to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is most favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 23, 2002, a 20 percent rating was warranted when there was moderate limitation of motion of the lumbar spine (Diagnostic Code 5292); moderate intervertebral disc syndrome with recurring attacks (Diagnostic Code 5293); or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2002).

A higher, 40 percent rating required severe limitation of motion of the lumbar spine (Diagnostic Code 5292); severe intervertebral disc syndrome with recurring attacks and intermittent relief (Diagnostic Code 5293); or severe lumbosacral strain with listing  of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing of joint space, or some of the above with abnormal mobility on forced motion (Diagnostic Code 5295).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The July 1999 VA examination report notes flexion to 90 degrees with pain and tightness.  The Veteran also reported increased pain with increased periods of sitting, walking, or activity.  The Veteran stated that he has pain when he lies down at night unless he flexes his hip and knees and lies flat on his back in a fetal-type position.  

An October 2000 private medical record notes constant, dull lower back pain, of 8 out of 10 in severity, which seemed to be aggravated by bending at the waist.  Carriage and gait displayed slight difficulty and Goldthwaite's sign was positive.  

The December 2000 VA examination report notes the Veteran's reports of pain at 10 out of 10 in severity.  He reported his pain is constant regardless of position, and that no treatment has helped.  Flexion was to 80 degrees.  There was no tenderness over the greater trochanters, but there was tenderness over the left sciatic notch and diffuse tenderness throughout the lumbar spine and pelvic region.  He had full motor strength in his lower extremities.  A February 2000 MRI was normal with no evidence of malalignment, disc herniation, or disc bulging.  All disc height was well-maintained and well-hydrated, and there were no lytic or destructive lesions present.  The examiner noted that the Veteran's pain was unexplained and out of proportion to the findings on physical examination.  He could not rule out the possibility of some type of facet syndrome, but he found it unlikely given the Veteran's history.  He also noted that the Veteran's examination was normal except for the Waddell nonsomatic signs.  

The Veteran has, on multiple occasions, described his severe pain, including noting that it interferes with his ability to sleep, walk straight, or stand up.  (See August 1998 and December 1998 statements; July 2001 RO Hearing Testimony.)  He specifically noted in his July 1999 substantive appeal that he has "intervertebral disc damage to my body, and also no relief from recurring attacks," and "moderate limitation of motion of the lumbar spine with demonstrable deformity of a vertebral body."  He further noted that he satisfies the criteria for a 40 percent for lumbosacral strain.  

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability most closely approximates the criteria for a 40 percent rating.  In particular, the Board finds that the Veteran's back disability may be characterized as "severe" given his credible, consistent, and competent reports of pain rising to a level of at least 8 out of 10.  The Board further notes that the October 2000 medical record notes a finding of positive Goldthwaite's sign, which falls squarely within the criteria for a 40 percent rating.  The Board will resolve reasonable doubt in the Veteran's favor and assign the 40 percent rating effective from July 29, 1998, which is the effective date of the grant of service connection for this disability.

To the extent that he has disc disease, neither the objective nor subjective evidence suggests a pronounced disc syndrome.  The manifestations expected for pronounced pathology are not suggested by the objective medical evidence.  Rather, the radiculopathy was initially described as mild.  To the extent that there is radiculopathy, such is to be rated separately.

The Board finds that the 40 percent criteria of Diagnostic Code 5295 are satisfied through the present, and it has considered whether a rating in excess of 40 percent is warranted under any of the rating criteria that came into effect during the appeals period.  

Effective September 23, 2002, a 60 percent rating is warranted under Diagnostic Code 5293 for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

At no point during the appeals period does the evidence reflect that the Veteran has required bed rest totaling at least 6 weeks during a 12-month period.  Evidence of the duration of the Veteran's bed rest appears in the August 2013 and February 2016 reports from Dr. Wardell (the Veteran's private physician).  The August 2013 report notes that the Veteran experienced incapacitating episodes totaling at least four weeks but less than 2 weeks during the past 12 months.  In February 2016, the doctor expressly found that the Veteran experienced incapacitating episodes totaling less than one week during the past 12 months.  As such, the criteria for a 60 percent rating based on incapacitating episodes have not been met.

Effective September 26, 2003, back disabilities are rated based on the General Rating Formula for Diseases and Injuries of the Spine, while intervertebral disc syndrome (preoperatively or postoperatively) is evaluated based on either General Rating Formula or on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

The General Rating Formula assigns an evaluation of 50 percent when there is unfavorable ankylosis of the entire thoracolumbar spine.

"Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary p. 93 (30th ed. 2003).

"Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)"  Id. at Note (5).  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id.

In a June 2011 examination report and opinion, Dr. Wardell found that the Veteran's flexion was to 40 degrees with pain beginning at 10 degrees.  

In August 23, 2013, and February 8, 2016, examination reports and opinions, Dr. Wardell found that the Veteran's flexion was to 30 degrees with pain beginning at 10 degrees.  

The Board finds that a rating in excess of 40 percent is not warranted under the Rating Schedule, as the Veteran's low back disability is not manifested by unfavorable ankylosis, and no amount of functional impairment due to fatigability or flare-ups, for example, can lead to disability that would warrant a rating of unfavorable ankylosis by analogy.  Nor would such functional impairment result in the symptomatology that is expressly listed under the 60 percent rating criteria of Diagnostic Code 5293.  

In conclusion, based on the above, the Board finds that a rating of 40 percent, but no higher, is warranted for the Veteran's low back disability for the entire appeals period (which begins on July 29, 1998).

B.  Radiculopathy of the Left and Right Lower Extremities

Note 1 to the general rating formula provides that objective neurologic abnormalities associated with diseases and injuries of the spine are to be evaluated separately under the appropriate diagnostic code.  In the case at hand, separate ratings were not assigned for the Veteran's lower extremity radiculopathy until May 15, 2010, despite the record containing evidence of radiculopathy associated with the service-connected low back disability from the beginning of the low back appeals period.  Specifically, the July 1999 VA spine examination report notes that the Veteran has some mild left-sided radiculopathy.  The Board therefore finds that separate ratings may be assigned for radiculopathy of the left lower extremity prior to the current effective date of May 15, 2010.

The Veteran's radiculopathy of the left and right lower extremities is rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8720, which applies to disabilities of the sciatic nerve.  This diagnostic code assigns a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  Moderate, incomplete paralysis is assigned a 20 percent rating.  Moderately severe, incomplete paralysis is assigned a 40 percent rating.  Severe, incomplete paralysis, with marked muscular atrophy, is assigned a 60 percent rating.  Complete paralysis, in which the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

As noted in the January 2011 rating decision, the Veteran's 10 percent ratings have been assigned effective from May 15, 2010, the first date on which radiculopathy was noted.  The earlier VA examination reports of record reflect that the Veteran has denied experiencing symptoms of right-sided radiculopathy.  

However, the Board finds that the 10 percent rating is warranted for the left lower extremity effective from July 29, 1998, which is the initial date that service connection was granted for the low back disability.  This effective date is warranted because a January 1998 Medical Board Report notes that the Veteran had pain in his left buttocks that radiated into his left hamstring.  In addition, the earliest VA examination report of record, from July 1999, reflects that the Veteran reported having some mild radiculopathy down his left lower extremity.  Given that the examiner described this radiculopathy as "mild" and that the examination report itself does not note objective indications of radiculopathy, the Board finds it appropriate to assign a 10 percent rating for mild, incomplete paralysis.  

Review of the evidence reflects that the Veteran has not reported experiencing radiculopathy in the right lower extremity prior to May 15, 2010, and he has consistently denied experiencing right lower extremity radiculopathy prior to that date.  Therefore, the Board cannot assign a compensable rating for right lower extremity radiculopathy prior to May 15, 2010.

The August 23, 2013, examination report from Dr. Wardell notes that the Veteran's radiculopathy is present and moderate bilaterally.  Therefore, the Board will assign bilateral 20 percent ratings, reflecting moderate, incomplete paralysis of the sciatic nerves on the bilateral lower extremities.  

This rating is also confirmed by Dr. Wardell's February 8, 2016, examination report.  This opinion describes the relevant medical history and findings on testing and expressly finds that the Veteran suffers from moderate radiculopathy on the left and right sides.

A June 15, 2011, report from Dr. Wardell describes the radiculopathy but does not assess its severity.  The Board will therefore resolve reasonable doubt in favor of the Veteran and assign an effective date of June 15, 2011, for the 20 percent ratings.  

With respect to the above claims, the Veteran has not explicitly raised the issue of entitlement to an extraschedular disability rating, and the issue has not otherwise been raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

II.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

A TDIU is assigned when the service-connected disability or disabilities at issue result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  Individual ratings are combined pursuant to 38 C.F.R. §§ 4.25 and 4.26 to produce an overall disability rating.  Disabilities resulting from common etiology are considered as a single ratable disability. 38 C.F.R. § 4.16(a) (2017).  

Under 38 C.F.R. § 4.16 (a), marginal employment shall not be considered substantially gainful employment.  "Marginal employment" generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When considering the grants that were made above, the Veteran met the schedular TDIU criteria on August 23, 2013.  The evidence of record reflects that the criteria for a TDIU were satisfied from that date, as Dr. Wardell, in his August 23, 2013, and February 8, 2016, opinions, found that the Veteran is unable to obtain any gainful employment due to his service-connected disabilities.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

Prior to August 23, 2013, the evidence reflects that the Veteran last worked full time on August 28, 2006.  (See August 31, 2006, VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability.")  His most recent employment was in manufacturing, where he was working 50 hours per week and making approximately $2,000 per month.  He was earning between $2,000 and $3,000 per month in his prior positions, and before that he was a student.  

The Board notes that the Veteran's earnings exceeded the poverty limit prior to August 29, 2006, and therefore finds that the Veteran was engaging in substantially gainful employment prior to that date.  On and after August 29, 2006, however, the criteria for a TDIU have been met, as the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of that date.

The Board finds that there is no prejudice to the Veteran in granting the extraschedular TDIU without first referring the case for extraschedular consideration.


ORDER

Entitlement to a rating of 40 percent, but no higher, for a disc bulge at L4-5 and L5-S1, with mechanical low back pain, is granted.

From July 29, 1998, through May 14, 2010, entitlement to a rating of 10 percent, but no higher, for radiculopathy of the left lower extremity is granted.

From May 15, 2010, through June 14, 2011, entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

From May 15, 2010, through June 14, 2011, entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

On and after June 15, 2011, entitlement to a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity is granted.

On and after June 15, 2011, entitlement to a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted.

Entitlement to a TDIU is granted effective August 29, 2006.  




_____________________________                _____________________________
          CHERYL L. MASON			  H. N. SCHWARTZ
Veterans Law Judge                                              Veterans Law Judge 
Board of Veterans' Appeals                                  Board of Veterans' Appeals



____________________________________
C. TRUEBA
Veterans Law Judge
Board of Veterans' Appeals                                          



Department of Veterans Affairs


